DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 14 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The disclosure is objected to because of the following informalities: The instant specification fails to employ the claim terms/limitations of: “radial outer surface” in regards to the “core holder” and “core sample,” or any reference numbers pertaining thereto to the instant drawings 
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference numbers corresponding to claim limitations of: “radial outer surface” in regards to the “core holder” and “core sample.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 24 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2016/0109603 to Jin et al.  Jin et al. disclose a core sample test apparatus and a method for testing a core sample (see Fig. 10, and entire reference) including positioning a subterranean formation core sample in an inner volume of a core holder/housing including a jacket and pressure chamber (50, 51, 52), the core sample comprising a portion of a hydrocarbon reservoir formation (se Fig. 1) the core holder/housing that defines the inner volume, a fluid inlet and outlet (i.e. two openings/ports/tubes connecting the core sample to fluid pressure devices (55) at the top and bottom of Fig. 10 and see para 0034); transmitting acoustic wave/vibrational energy means (61b) for generating at least one of an acoustic energy or a vibration energy to an outer radial surface of the core holder and through the outer radial surface of the core sample; at least one sensor (62a, 62b) positioned to detect and making measurements of a change in at least one parameter (acoustic wave velocity due to compression and/or shear waves within the core sample, see paras 0029-0033) of the core sample during the transmission of the acoustic wave energy or vibration energy; and based on the at least one measured parameter, determining a property (elastic properties) of the core sample; and a control system (60) communicably coupled to the at least one sensor and configured to receive the change in the at least one parameter of the core sample and determine the at least one property of the hydrocarbon reservoir formation (meeting all limitations recited in instant independent claims 14 and 24) and wherein the control system is operably coupled to the means for generating (as recited in instant dependent claim 25).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, 21, 23-25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 110529107 to Zhang et al. (see English translation provided by the Examiner from IP.COM®) and U.S. 2016/0109603 to Jin et al.  Zhang et al. disclose a core sample test apparatus (see Figs. 1-3) and method for testing a core sample (see entire reference and English translation) having a housing/holder (1) sized to receive a core sample (coal sample, thus a core sample capable of containing a hydrocarbon, thus a hydrocarbon reservoir formation sample), and positioning the cores sample therein of an inner volume of the housing/holder and defined thereby; a fluid inlet and outlet (see Fig. 2); transmitting vibration energy to the core holder via a vibrator (19) means and a platform (13); during operation and transmitting the vibration energy to the core holder; measuring a parameter (pressure, strain, flowmeter, i.e. flow rate through the core sample, as recited in instant dependent claim 28) via associated sensors during operation/applied vibration energy; and inherently including a control system to operate/communicate with the vibrator and sensors and other system components to determine a change in the measured parameters (pressure, strain, flow rate) to determine a property (seepage resistivity) of the core sample (meeting the majority of claim limitations recited in instant independent claims 14 and 24, and instant dependent claims 15 and 25); wherein the vibration energy to the core holder includes vibrating the core sample with a vibrator mounted to or within the sleeve that holds the core sample to impart the vibration energy to the core sample (as recited in instant dependent claim 21); further modulating at least one valve (15)at fluid inlet and/or outlet being fluidly coupled thereto and circulating a fluid through the inner volume of the core holder to contact the core sample (as recited in instant dependent claim 23).
Zhang et al. do not explicitly disclose that means/source of the acoustic wave/vibrational energy is applied to an outer radial surface of the core holder/housing and through the outer radial surface to the core sample, as recited in instant independent claims 14 and 24.  Jin et al. disclose a core sample test apparatus and a method for testing a core sample (see Fig. 10, and entire reference) including positioning a subterranean formation core sample in an inner volume of a core holder/housing including a jacket and pressure chamber (50, 51, 52), the core sample comprising a portion of a hydrocarbon reservoir formation (se Fig. 1) the core holder/housing that defines the inner volume, a fluid inlet and outlet (i.e. two openings/ports/tubes connecting the core sample to fluid pressure devices (55) at the top and bottom of Fig. 10 and see para 0034); transmitting acoustic wave/vibrational energy by means (61b) for generating at least one of an acoustic energy or a vibration energy to an outer radial surface of the core holder and through the outer radial surface of the core sample; at least one sensor (62a, 62b) positioned to detect and making measurements of a change in at least one parameter (acoustic wave velocity due to compression and/or shear waves within the core sample, see paras 0029-0033) of the core sample during the transmission of the acoustic wave energy or vibration energy; and based on the at least one measured parameter, determining a property (elastic properties) of the core sample; and a control system (60) communicably coupled to the at least one sensor and configured to receive the change in the at least one parameter of the core sample and determine the at least one property of the hydrocarbon reservoir formation (meeting all limitations recited in instant independent claims 14 and 24).  Thus it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ means/transmitters of acoustic wave energy or vibrational energy to an outer radial surface of the core holder and through outer radial surface of the core sample of the system/method disclosed by Zhang et al., as taught by Jin et al., thus providing means to determine the elastic properties of the core sample and of the hydrocarbon reservoir from which it was taken.
Claims 16-18, 26, 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 110529107 to Zhang et al. and U.S. 2016/0109603 to Jin et al. as applied to claims 14 and 24 above, and further in view of Applicant’s cited foreign prior art reference CN 108286423 to Tao et al. (see English translation provided by the Examiner from IP.COM®).  Zhang et al. and Jin et al. disclose a core sample test apparatus and method for testing a core sample having all of the elements and method steps stated previously.  Zhang et al. and Jin et al. do not explicitly disclose rotating the core holder about an axis via a rotating plate/means or rotating the core holder about a first and second axis via the rotating plate/means, separately or simultaneously attached to the control system (as recited in instant dependent claims 16-19, 26 and 27) or a fiber optic conductor mounted within the sleeve of the core holder (as recited in instant dependent claim 30).  Tao et al. disclose a core sample test apparatus and method sharing many of the same elements as Zhang et al. and Jin et al., wherein a core sample is rotated during the testing (see page 10 of the English translation).  It would have been obvious to one having ordinary skill in the art as of the effective filing date to employ any type of rotation means/structure to provide rotation of the core sample, as recited in instant dependent claims 16-19, 26 and 27, as taught by Tao et al., modifying the core sample test apparatus and method disclosed by Zhang et al. and Jin et al., so that a saturation water process can be performed.
In specific regards to claim 30, any type sensors employed, such as a fiber optic conductor, one of ordinary skill in the art as of the effective filing date would choose any type of sensor, based design need and/or measurement accuracy.  Furthermore, the instant disclosure fails to state any criticality to the employment of a fiber optic conductor, and it does not appear to solve any engineering design purpose regarding the invention(s).



Allowable Subject Matter
Claims 31-44 are allowed.
Claims 19, 20 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861